Citation Nr: 0920333	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  98-13 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for status post shell 
fragment wound to the left side of the head.

5.  Entitlement to an initial compensable rating for 
residuals of gunshot wound of the second left toe.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The Veteran had active duty from August 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1998 and December 1998 rating 
decisions issued by the San Juan, Puerto Rico Department of 
Veterans Affairs (VA) Regional Office (RO), which denied the 
Veteran's claims for service connection and granted a 
noncompensable evaluation for residuals of gunshot wound of 
the second left toe.  The Veteran testified at personal 
hearings at the RO in September 1998 and June 2000.  This 
matter was previously remanded for a hearing before a 
Veterans Law Judge.  The hearing was scheduled in May 2005 
and the Veteran failed to report.  It was again remanded for 
additional development in September 2006 and is now ready for 
appellate review.  

The Veteran's representative has advanced argument with 
regard to a total disability rating by reason of individual 
unemployability.  The Board construes that as an informal 
claim and refers it to the RO for appropriate action.


FINDINGS OF FACT

1.  The Veteran does not have PTSD related to his active 
service.

2.  Hearing loss was not manifested in service or for many 
years thereafter, and the preponderance of the competent 
evidence is against a finding of a relationship between the 
current hearing loss and service.

3.  Tinnitus was not shown in service or for many years 
thereafter, and the preponderance of the competent evidence 
is against a finding of a relationship between any current 
tinnitus and service.  

4.  Residuals of a shell fragment wound to the left side of 
the head were not shown in service or for many years 
thereafter, and the preponderance of the competent evidence 
is against a finding that the Veteran has residuals of a 
shell fragment wound to the left side of the head that is 
related to his active service.  

5.  The residuals of a gunshot wound of the second left toe 
are non-tender, non-adherent, non- ulcerated scar without 
limitation of function.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1112, 1154(b), 5103A, 5107(b) (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309, 4.125 (2008).

2.  Hearing loss was not incurred in or aggravated by active 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 
1154(b), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2008).

3.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1154(b), 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 
(2008).

4.  Service connection for status post shell fragment wound 
to the left side of the head is not warranted.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103A, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307 (2008).

5.  The criteria for an initial compensable rating for 
residuals of a gunshot wound of the second left toe have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. § 4.118, Diagnostic Codes, 5284, 7805 (2001 & 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159 (2008).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the appellant of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  This fourth 
element for proper VCAA notice is no longer applicable for 
claims pending before VA on or after May 30, 2008.  See 
Notice and Assistance Requirements and Technical Correction,  
73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 
C.F.R. Part 3).

In letters dated February 2002, April 2002, October 2006 and 
April 2007, the RO notified the Veteran of what the evidence 
must show in order to support his claims for service 
connected compensation benefits and an increased evaluation.  
VA's letters notified the Veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  VA also informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claims, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.  Thus, these 
documents served to provide notice of the information and 
evidence needed to substantiate the Veteran's claims.  
Moreover, in the October 2006 letter, the RO specifically 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established if the 
service connection claims are granted.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

It further deserves mentioning that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, as with the issue of 
entitlement to an initial compensable rating for residuals of 
gunshot wound of the second toe of the left foot, the typical 
service-connection claim has been more than substantiated - 
it has been proven, thereby rendering section 5103(a) notice 
no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  See Id. at 491, 500.  
Thus, as the Veteran's claim for a higher rating for his 
residuals of gunshot wound of the second toe of the left foot 
arose from the initial rating assigned following the grant of 
service connection for this condition, no further section 
5103(a) notice is required.  See Goodwin v. Peake, 22 Vet. 
App. 128 (2008); see also Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

In any event, the Veteran has in fact received additional 
VCAA notice relevant to his increased initial rating claim in 
October 2006 and April 2007 letters.  In the October 2006 
letter, as mentioned above, he was also provided information 
concerning the laws and regulations governing the assignment 
of effective dates.  Dingess, supra.

The Board acknowledges the RO did not provide VCAA notice for 
an increased rating claim compliant with Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  However, there is no 
prejudice because the Vazquez-Flores' decision does not apply 
to increased-rating claims that involve initial ratings.  
Goodwin, supra.  Thus, as the Veteran's claim for a higher 
initial disability rating, a downstream issue, was appealed 
directly from the initial grant of service connection for 
residuals of gunshot wound of the second toe of the left 
foot, no further notice under § 5103(a) is required. So VA's 
duty to notify with respect to residuals of gunshot wound of 
the second toe of the left foot claim has been satisfied.

Moreover, the Veteran was provided correspondence regarding 
what was needed to support his claim for an initial 
compensable rating.  Specifically, the August 2007 SSOC 
listed the requirements for obtaining a higher rating for his 
residuals of gunshot wound of the second toe of the left 
foot, obviating the need for another VCAA notice letter 
addressing these same criteria.  

VA also has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting the Veteran in 
the procurement of service medical and pertinent treatment 
records and providing an examination when necessary.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case VA has obtained the Veteran's service records 
and private treatment records.  Records from the Social 
Security Administration (SSA) have also been associated with 
the claims folder and the Veteran has been accorded VA PTSD, 
audiological and neurological examinations.  During the VA 
examination in August 2000 the Veteran reported that he 
receives treatment from a private psychiatrist who he 
continues to see every three to three and a half months.  In 
February 2002 and October 2006 VA requested that the Veteran 
provide information so that medical records could be 
requested in his behalf.  Accompanying the notices were 
copies of VA Form 21-4142, (Authorization and Consent to 
Release Information).  No response has been received from the 
Veteran regarding this matter.  

Accordingly, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Hence, no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist in the development of his claims.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).





Entitlement to Service Connection

The Veteran served in combat in Vietnam.  He contends that he 
is entitled to service connection for PTSD, hearing loss, 
tinnitus and status post shell fragment wound to the left 
side of the head as each of these disorders resulted from his 
military service.

To establish service connection for a claimed disability, the 
evidence must demonstrate that a disease or injury resulting 
in current disability was incurred during active service or, 
if pre-existing, was aggravated therein.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2008).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2008).  Service connection may also be 
granted for any injury or disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2008).  In addition, service 
connection may be presumed for certain chronic diseases that 
are manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309(a).

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

In the case of any Veteran who engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service connection of any injury or disease incurred 
during such service, satisfactory lay or other evidence of 
service incurrence, if such injury is consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence.  38 U.S.C.A. § 1154(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b). 

Posttraumatic Stress Disorder

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., DSM-IV), a link established by medical 
evidence between current symptoms and an in-service stressor, 
and credible supporting evidence that the claimed in-service 
stressor occurred.  If the Veteran engaged in combat with the 
enemy, as is the case here, and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f). See 
also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) 
(regarding combat Veterans); Cohen v. Brown, 10 Vet. App. 128 
(1997).

According to the DSM-IV criteria, a diagnosis of PTSD 
requires that a Veteran be exposed to a traumatic event, and 
that he experience a number of specified current symptoms. 
The traumatic event or stressor involves experienced, 
witnessed, or being confronted with an event or events that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others.  In 
addition, the response must involve intense feelings of fear, 
helplessness, or horror.

In this case, the Veteran served in the Republic of Vietnam 
from March 1970 to March 1971; his military occupational 
specialty was light weapons infantry; among his decorations 
and awards are the Combat Infantryman's Badge.  He is a 
combat Veteran and claims stressors related to that combat.  

A review of the Veteran's medical history shows that in 
February 1998 he had a psychiatric evaluation by a private 
physician for SSA purposes and was diagnosed with generalized 
anxiety disorder.  He was examined by a private psychiatrist 
in October 1998 who also diagnosed generalized anxiety 
disorder.  The psychiatrist noted in his report that the 
Veteran had developed a severe ear condition diagnosed as a 
Meniere's syndrome with tinnitus.  He received medical 
treatment with poor improvement and due to this he has 
developed emotional symptoms such as anxiety, restlessness, 
is irritable and bad humored.  He noted that the Veteran 
feels depressed and frustrated because he is unable to work 
and has not had improvement of his physical and emotional 
illnesses.  

VA examiner's opinion in November 1998 was that the Veteran 
did not fulfill the diagnostic criteria for PTSD.  At that 
examination the Veteran reported that he was struck by a 
rocket and that shell fragments were never removed from his 
head and for that reason he suffers Meniere's disease, 
tinnitus and loss of hearing.  He also reported that he has 
always suffered flashbacks, but that he has always performed 
his job very well.  He reported that when he is at home doing 
nothing, he remembers what he saw in Vietnam.  The examiner 
noted that the Veteran brought a lot of photographs of 
atrocities committed by American soldiers to enemy soldiers 
in Vietnam.  The diagnosis rendered was adjustment disorder 
with anxious mood.  

In August 2000 the Veteran underwent a VA examination by a 
board of two psychiatrists.  His claims folder including his 
service medical records were reviewed and discussed by both 
examiners prior to the interview.  The Veteran was asked 
directly to describe his neuropsychiatric condition and the 
reason for its onset.  His response was "My nerves have been 
affected since I began to lose my hearing."  He stated that 
along with the loss of hearing he has continuous tinnitus and 
episodes of vertigo.  He stated that the tinnitus is 
intolerable to the point that he cannot sleep adequately at 
night unless he is under the effects of medication.  He 
reported that he is greatly bothered by the fact that he 
cannot hear conversations, but it angers him when people 
shout or when noise is excessive.  He reported further that 
he has pictures of atrocities that were committed by American 
soldiers in Vietnam and when he sees the pictures he has 
nightmares regarding Vietnam.  The examiners noted that in 
terms of combat the Veteran did not describe any significant 
stressors as the cause for his problem.  It was the unanimous 
opinion of both members of the board that the diagnosis which 
reflects the Veteran's symptomatology is mood disorder due to 
medical conditions (persistent tinnitus, hearing loss of 
right ear, recurrent vertigo secondary to previously 
mentioned conditions).

The examiners noted that although the Veteran experienced 
combat, such experiences are not considered as stressors 
related to his present neuropsychiatric condition.  It was 
further noted that it was clearly established through the 
examination and by the Veteran's own statements that he has 
no episodes of flashbacks and that his memories of Vietnam 
usually occur when he starts looking at the pictures that he 
has of atrocities that were committed by American soldiers.

At his personal hearing in June 2000 the Veteran testified 
that the base where he was stationed was attacked quite 
frequently.  Soldiers were wounded and the radio operator was 
killed and another cohort was wounded.  (Hearing Transcript 
(Tr.) p. 4).  He testified that he has many nightmares and 
that he remembers Vietnam because he has pictures and things 
that he looks at all the time.  He stated that he has 
flashbacks now and then and usually takes medication for 
them.  Tr. p. 5.  He testified further that a fellow 
serviceman committed suicide in front of everybody by 
shooting himself in the head.  Tr. pp. 8-9.

While it has been established that the Veteran engaged in 
combat and his testimony alone may establish the occurrence 
of the claimed in-service stressor, the medical evidence does 
not relate any of the in-service stressors described by the 
Veteran to his current neuropsychiatric disorder.  The 
Veteran's medical records actually provide evidence against 
his claim.  Neither the private psychiatric evaluations nor 
VA examiners diagnose the Veteran with PTSD.  The first 
requirement for any service connection claim is competent 
evidence of existence of a current disability.  Boyer, 210 
F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  The Veteran does not have a diagnosis of PTSD and 
cannot be service connected for this condition.

The medical evidence of record shows that the Veteran has 
been diagnosed with generalized anxiety disorder and mood 
disorder; however, the Veteran does not contend and the 
record does not show that any other psychiatric disability 
had its onset or is otherwise related to active duty.  To the 
contrary, the evidence suggests psychiatric disability had 
its onset many years after service and was related to 
physical disability of relatively recent onset.  

The Board has given due consideration of the requirements of 
38 U.S.C.A. § 1154(b), but a clear preponderance of the 
evidence is against the claim for service connection for 
PTSD, and the benefit of the doubt is not for application.  
38 U.S.C.A. § 5107(b).  The appeal is denied.

Hearing Loss and Tinnitus

The Veteran contends that hearing loss and tinnitus are as a 
result of a blow to the head from a rocket explosion during 
his military service as well as from noise exposure in an 
infantry unit for three years.  Combat veterans may establish 
service connection of a disease or injury through 
satisfactory lay or other evidence which is consistent with 
the circumstances, conditions or hardships of service, even 
in the absence of official record of such incurrence.  See 38 
U.S.C.A. § 1154(b) (West 2002), c

The Board notes that for the purposes of applying the laws 
administered by VA, impaired hearing will be considered to be 
a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater, or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  See 38 
C.F.R. § 3.385.

In assessing the Veteran's service connection claim for 
hearing impairment, the Board must first determine whether 
the Veteran has a current hearing disability under VA 
regulations.  The requirements for service connection for 
hearing loss as defined in 38 C.F.R. § 3.385 need not be 
shown by the results of audiometric testing during the 
Veteran's period of active military service in order for 
service connection to be granted.  The Court has held that 38 
C.F.R. § 3.385 does not prevent a claimant from establishing 
service connection on the basis of post-service evidence of 
hearing loss related to service when there were no 
audiometric scores reported at separation from service.  
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court 
has also held that the regulation does not necessarily 
preclude service connection for hearing loss that first met 
the regulation's requirements after service.  Hensley v. 
Brown, 5 Vet. App. 155, 159 (1993).  Thus, a Veteran who 
seeks to establish service connection for a current hearing 
disability must show, as is required in a claim for service 
connection for any disability, that a current hearing 
disability is the result of an injury or disease incurred in 
service, the determination of which depends on a review of 
all the evidence of record including that pertinent to 
service.  38 U.S.C.A. § 1110; C.F.R. §§ 3.303 and 3.304; 
Hensley, supra at 159-60.

A November 1997 VA audiology examination report shows 
auditory thresholds of 40 decibels (dB) or higher in all of 
the required frequencies for the right ear.  VA examiner 
noted that the Veteran had moderately severe to severe 
sensorineural hearing loss from 500 Hertz to 4000 Hertz with 
very poor speech recognition ability and normal middle ear 
function in the right ear.  Evaluation of the left ear showed 
auditory thresholds of less than 40 decibels in all of the 
required frequencies; auditory thresholds of 26 decibels or 
greater for three of the frequencies was not shown in the 
left ear, nor was speech recognition scores using the 
Maryland CNC Test less than 94.  As such, the evidence shows 
that the Veteran has current hearing loss in the right ear 
under VA regulations.  

However, the evidence does not show that the Veteran incurred 
a hearing impairment in service.  The service medical records 
do not indicate that the Veteran complained about any hearing 
impairment or sought treatment for ear related problems, 
during military service.  The March 1971 examination at the 
time of separation from military service does not demonstrate 
that the Veteran had a hearing impairment as defined under VA 
law.  Additionally, service connection for certain diseases, 
including organic diseases of the nervous system such as 
sensorineural hearing loss, may also be established on a 
presumptive basis by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service.  38 C.F.R. §§3.307(a), 3.309(a).  In 
this case the evidence does not show that hearing loss was 
diagnosed within one year of the date of separation from 
service, nor did the Veteran manifested a continuity of 
symptomatology indicative of a hearing disorder after 
discharge from military service.  

Service medical records do not mention any complaints, 
treatment or diagnosis of tinnitus.  Tinnitus was first 
diagnosed post-service in November 1997 at the time the 
Veteran underwent a VA examination for neurological 
disorders.  An audiology examination report in November 1997 
showed the Veteran complained of constant tinnitus in the 
right ear.  

The first evidence of the Veteran complaining of a hearing 
disorder and tinnitus was in 1997, more than twenty-five 
years after discharge and the earliest medical evidence of a 
hearing disorder under VA regulations is found in the 
November 1997 VA examination report, which is also more than 
twenty-five years following service.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 200) (the passage of many 
years between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).

As there is no evidence of hearing loss as defined by VA 
regulation and tinnitus or other ear disorders during 
military service, the threshold question is whether there is 
sufficient medical evidence to establish an etiological link 
between the Veteran's current hearing loss and tinnitus and 
his active service, to include any noise exposure in service.  
Neither of the VA examiners nor private audiologists has 
provided an opinion that the Veteran's claimed hearing loss 
and tinnitus or any of the diagnosed ear disorders are 
etiologically related to military service.  See Hickson supra 
at 253 (1999).  In addition, the claims folder does not 
contain any competent medical evidence that would indicate 
the Veteran's currently claimed hearing loss and tinnitus are 
related to loud noise exposure in service.  

The Board observes that the Veteran contends that he 
initially experienced hearing loss and tinnitus during 
service.  Tr. p. 5.  In addition, he contends that his 
hearing loss and tinnitus was caused by military service.  
Lay persons can provide an account of observable symptoms, 
such as in this case the Veteran's observation that he has 
difficulty hearing and when he first noticed having problems 
with his hearing.  See Caldwell v. Derwinski, 1 Vet. App. 
466, 469 (1991).  He is also competent to report ringing in 
the ear.  See Charles v. Principi, 16 Vet. App. 370, 374 
(2002).  However, lay assertions regarding medical matters 
such as an opinion whether a disability is related to an 
injury or disease in service has no probative value because 
laypersons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The 
Veteran is not a licensed health care professional; 
therefore, the lay evidence offered by the Veteran is not 
competent medical evidence and does not prove a relationship 
between his hearing impairment and tinnitus and an in-service 
occurrence and or exposure to loud noise during military 
service. 

The Board has given due consideration of the requirements of 
38 U.S.C.A. § 1154(b).  The Veteran claims that hearing loss 
and tinnitus are as a result of a blow to the head from a 
rocket explosion during his military service as well as from 
noise exposure in an infantry unit for three years.  While 
acoustic trauma due to his combat service and time as an 
infantryman is established; it is not shown that hearing loss 
or tinnitus resulted from service.  There is no record of a 
rocket explosion to the head in the service treatment 
records.  The Veteran claims that this occurred at the time 
he experienced the gunshot wound to the foot.  The service 
treatment records include the hospital records from that 
injury and make no mention of a head injury from a rocket 
blast, even though by the Veteran's own testimony this would 
have been the more severe injury.  The Veteran claims that 
the foot injury occurred when he and his friend were trying 
to escape the rocket attack and his friend's rifle discharged 
by mistake hitting him in the foot.  The service treatment 
records show that the wound occurred when his rifle 
accidentally discharged.  There was no mention of a combat 
incident causing any injury.  

The Veteran's statements regarding the onset of hearing loss 
and tinnitus in service are also contradicted by evidence in 
the claims folder.  There were no findings of hearing loss or 
other auditory disability in service or on the separation 
examination report.  In the August 1997 private audiology 
report, it was noted that the Veteran experienced a sudden 
loss of hearing in the right ear, accompanied by vertigo, at 
the beginning of the month (August 1997).  That was also the 
first time tinnitus was reported.  A November 1997 clinical 
report noted the sudden hearing loss to the right ear 
occurred 5 weeks earlier.  The record reflects that the 
Veteran had 14 years of experience working in the Merchant 
Marines and eight years in marine electronics following 
service.  In his application for Social Security disability, 
he reported that he could no longer work due to hearing loss 
and tinnitus in the right ear, Meniere's disease and acute 
labyrinthitis.  The clinical records referred to in his 
application were all dated from 1995 and most were dated in 
1997.  They do not show any pertinent disability prior to 
1997.  The application infers that the Veteran was able to 
participate in active and demanding jobs prior to 1997, when 
he experienced the onset of disability that precluded that 
type of work.  

In view of the inconsistencies in the Veteran's statements 
and the overall record, the Board finds that the Veteran's 
claim of the onset of hearing loss and tinnitus in combat is 
not consistent with the circumstances, conditions or 
hardships of the service he performed and contradicted by 
service treatment records and some of the Veteran's own 
statements.  Furthermore, the Board finds that his statements 
of continuity of symptomatology since service are 
contradicted by the overall evidence of record and a clear 
preponderance of credible, competent evidence is against a 
finding that hearing loss or tinnitus is related to active 
service.   

Status Post Shell Fragment Wound to the Left Side of the 
Head.

The Veteran contends that he should be service connected for 
an in-service injury to his head, which occurred when rockets 
exploded while he was on duty to protect a certain area in 
the highway in Vietnam in April 1969.  

Service medical records are silent for any complaints, 
treatment or diagnosis of trauma to the head due to an 
explosion.  The Veteran asserts that when the rockets 
exploded he received a blow to the head and while running his 
comrade's rifle went off and hit him on the left foot.  The 
records show that he was hospitalized for approximately five 
days in March/April 1970 for a gunshot wound to his left 
second toe.  It was reported that the injury occurred in 
March 1970 when the Veteran picked up his weapon (M-16) and 
it accidentally discharged.  There is no mention of shell 
fragment wound to the left side of the head at the time the 
Veteran sought treatment for his foot which he described as 
occurring almost simultaneously.

Post service, in November 1997 the Veteran underwent a VA 
neurological examination.  He reported that he thought all 
the shell fragments that he sustained on the left side of his 
head during the Vietnam War in 1969 had been removed.  He 
discovered that he still had shell fragments when he was 
rejected for an MRI [magnetic resonance imaging].  VA 
examiner diagnosed status post superficial shell fragment 
wound to the left side of the head.  Prior to the November 
1997 VA examination, a CT [computerized tomography] scan of 
the temporal bone was performed in August 1997 and the 
findings were normal.  Radiographic examination in September 
1998 revealed a tiny metallic foreign body in the 
subcutaneous tissues of the scalp over the left frontal 
temporal region.

A preponderance of the evidence of record is against an award 
of service connection for status post shell fragment wound of 
the left side of the head.  Upon review of the record, the 
Board finds inconsistencies with the Veteran's report of 
trauma to the left side of his head.  The Veteran testified 
at his personal hearing that "The fragments in the 
head...happened on the 1st of April, 1969 when [he] was in 
Vietnam..."  Tr., p. 9.  According to the Veteran's DD 214 he 
served in the Republic of Vietnam from March 1970 to March 
1971.  He stated that the head injury happened at the same 
time he was shot in the foot by a fellow serviceman.  
According to service medical records, the Veteran sustained a 
gunshot to his second toe on the left foot when his own gun 
accidentally discharged.  There is no record of a rocket 
explosion to the head in the service treatment records.  The 
service treatment records include the hospital records from 
that injury and make no mention of a head injury from a 
rocket blast, even though by the Veteran's own testimony this 
would have been the more severe injury.  There was no mention 
of a combat incident causing any injury.  In light of the 
inconsistent accounts, the Board is unable to afford the 
Veteran's statements any probative value with respect to the 
question of whether the claimed head injury had its origin in 
service.  

In the November 1997 VA examination report the shell fragment 
wound is diagnosed as a superficial wound.  The radiographic 
report in September 1998 revealed no abnormalities due to the 
tiny metallic foreign body in the subcutaneous tissues of the 
scalp over the left frontal temporal region.  There is no 
competent evidence relating current disability to active 
service.   

A clear preponderance of the credible, competent evidence is 
against a finding that residuals of a shell fragment wound to 
the left side of the head had their onset in service or are 
otherwise related to active duty.  Accordingly, an award of 
service connection for status post shell fragment wound of 
the left side of the head is not warranted.

Initial Compensable Rating for Residuals of 
Gunshot Wound of the Second Toe of the Left Foot

Service connection for residuals of gunshot wound of the 
second toe of the left foot was granted in March 1998 and 
assigned an evaluation of zero percent effective September 
23, 1997 under Diagnostic Code 7805 (Scars, other -- rate on 
limitation of function of part affected).  The Veteran 
contends that a higher rating is warranted for his service-
connected disability.

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule).  The 
percentage ratings contained in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate Diagnostic Codes (DC) identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

During the pendency of the appeal, the rating criteria for 
evaluating skin disabilities were revised, effective on 
August 30, 2002.  See 67 Fed. Reg. 49,590, 45,596-99 (July 
31, 2002), corrections noted at 67 Fed. Reg. 58,448-49 
(September 16, 2002), (codified at 38 C.F.R. § 4.118).  Where 
the law or regulation changes after a claim has been filed 
but before the administrative or judicial appeal process has 
been concluded, the Veteran is entitled to the application of 
the version of the regulation that is more favorable to him 
from the effective date of the new regulation, but only the 
former criteria are to be applied for the period prior to the 
effective date of the new criteria.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-2000 (April 10, 
2000), published at 65 Fed. Reg. 33,422 (2000).  

The Board notes that the criteria for rating scars were again 
revised, effective October 23, 2008.  See 73 Fed. Reg. 54,708 
(Sept. 23, 2008) (to be codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805).  Because the amended criteria 
are effective October 23, 2008, and there is no medical 
evidence of record on or after that date, those criteria are 
not considered here.  See VAOPGCPREC 3-00; 65 Fed. Reg. 33422 
(2000); see also Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003).  The Board will consider the criteria for rating scars 
prior to and effective from August 30, 2002.

The criteria in effect under 38 C.F.R. § 4.118, DC 7805 prior 
to and effective from August 30, 2002 rate a scar based on 
limitation of function of the affected part.  38 C.F.R. § 
4.118, DC 7805 (2001 & 2008).  In this case, because the scar 
is on the second toe of the left foot, the appropriate 
affected part is the foot, which is rated under 38 C.F.R. 
4.71a, DC 5284.  Under DC 5284, a 10 percent rating is 
assigned for moderate injury and 20 and 30 percent ratings 
are assigned for moderately severe and severe foot injuries, 
respectively.  38 C.F.R. § 4.71a, DC 5284.

Service medical records show that the Veteran sustained a 
gunshot wound to his second toe of his left foot when his M-
16 accidentally discharged.  He was hospitalized for five 
days and released on April 5, 1970.  A subsequent clinical 
record indicated there was no nerve or artery involvement in 
the affected area.  A clinical report dated in May 1970 
showed the Veteran's toe was well-healed.  Clinical 
evaluation at separation from service in March 1971 showed no 
abnormalities of the feet or skin.

VA examination in October 1998 revealed a scar on the left 
distal phalanx of the left second toe that measured 3cm long, 
1 to 3mm wide and linear and circumferential shaped.  The 
scar was not tender to palpation, it had no adhesions, had 
normal texture, no ulceration or breakdown of skin, no 
depression or elevation, no underlying tissue loss, no 
inflammation, edema or keloid formation, and no disfiguring.  
There was a loss of color of the scar.  There was no 
limitation of function of the foot or toe.  Flexion of the 
left second toe was to 90 degrees and extension was zero 
degrees.  Muscle strength was normal and there was no 
instability.  There was no objective evidence of edema, 
abnormal movement, guarding of movement, painful motion, or 
muscle atrophy.  The Veteran could rise on his toes and heels 
and walk without problems.  The diagnosis was residuals of 
gunshot wound to the left second toe, scar healed.

A VA scar examination in April 2007 revealed the Veteran's 
complaints of pain on the left foot second toe occasionally 
upon bearing weight and trying to run.  He also complained of 
tingling of the left second toe upon palpation.  Examination 
of the lateral second toe of the left foot revealed a scar 
2mm (width) and 20mm (length).  There was no tenderness on 
palpation, no adherence to underlying tissue, no underlying 
soft tissue damage, no ulceration or breakdown over the scar, 
no underlying tissue loss or elevation, induration or 
inflexibility.  There was no limitation of motion or loss of 
function.  It was noted that the scar was fading.  The 
diagnosis was residuals of gunshot wound of the second toe of 
the left foot, scar healed.  In the examiner's opinion, there 
was no limitation of motion of the toe due to the scar.  
There was full range of motion of the left second toe.  
Further, in the examiner's opinion, the left second toe does 
not limit the motion of the left foot.  Range of motion of 
the toes of the left foot, including the second toe, was 
normal.  

Based on the medical evidence the Veteran does not suffer 
impairment of left foot function analogous to moderate, 
moderately severe or severe foot injury due to his gunshot 
wound to the second toe of the left foot.  On both VA 
examinations residuals of gunshot wound of the second toe of 
the left foot was diagnosed as healed.  In the VA examiner's 
opinion there was no limitation of motion due to the scar on 
the left foot and range of motion of the toes was normal.  
Thus, a compensable rating under Diagnostic Code 5284 is not 
warranted.

Consideration has been given to the potential application of 
the various provisions of 38 C.F.R. Parts 3 and 4 (2008), as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
However, a review of the record fails to reveal any 
additional disability or functional impairment associated 
with the Veteran's second toe of the left foot so as to 
warrant consideration of alternate rating codes.  The Board 
further finds the probative evidence of record shows no basis 
for a staged rating for any portion of the current rating 
period.  See Hart, supra.  

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995), held that where an evaluation is based 
on limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Court 
has further held that where a diagnostic code is not 
predicated on a limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  The 
VA General Counsel noted in a precedent opinion dated August 
14, 1998, that DC 5284 is a more general diagnostic code 
under which a variety of foot injuries may be rated; that 
some injuries to the foot, such as fractures and dislocations 
for example, may limit motion in the subtalar, midtarsal, and 
metatarsophalangeal joints; and that other injuries may not 
affect range of motion.  Thus, General Counsel concluded 
that, depending on the nature of the foot injury, DC 5284 may 
involve limitation of motion and therefore require 
consideration under 38 C.F.R. §§ 4.40 and 4.45.  VAOPGCPREC 
9-98.  Inasmuch as the Veteran's residuals of gunshot wound 
to the second toe of the left foot does not limit motion of 
the Veteran's foot, the provisions of 38 C.F.R. §§ 4.40, 4.45 
and 4.59 are not applicable in this instance.

The Board recognizes further that the question of an 
extraschedular rating is a component of a claim for an 
increased rating.  Barringer v. Peake, 22 Vet. App. 242 
(2008); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  
An extra-schedular disability rating is warranted if the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's service-connected second 
toe of the left foot disability presented such an unusual or 
exceptional disability picture at any time so as to require 
consideration of an extra-schedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b)(1).  There is no 
indication that the Veteran has been repeatedly hospitalized 
or incapacitated by his service-connected disability in a way 
not addressed by VA's Rating Schedule.  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155 (West 
2002). Generally, the degrees of disability specified in the 
rating schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1.  Consequently, the Board 
concludes that referral of this case for consideration of an 
extra-schedular rating is not warranted.  Bagwell, supra; 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Based upon the guidance of the Court in Hart, supra, the 
Board has considered whether a staged rating is appropriate.  
However, in the present case, the Veteran's symptoms remained 
constant throughout the course of the period on appeal and as 
such a staged rating is not warranted.

As the preponderance of the evidence is against the claim for 
an initial compensable rating, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress 
disorder is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for status post shell 
fragment wound to the left side of the head is denied.

Entitlement to an initial compensable rating for residuals of 
gunshot wound of the second left toe is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


